Boslaugh, J.,
dissenting in part.
While I believe the court reached the right result in this case, I disagree with the holding that a motion for new trial is required to review the decision in an equity case where the case is to be decided as a matter of law upon the pleadings and evidence.
The rule has been that a motion for new trial is necessary in an equity case only to obtain a review of alleged errors of law occurring at the trial. Where the facts have been stipulated and the alleged errors are questions of law no motion for new trial is required. Furnas County Farm Bureau v. Brown, 112 Neb. 637, 200 N. W. 451. It has never been the rule that a motion for new trial was required where the error alleged was that the trial court decided the case erroneously.
The question is what are “errors of law occurring at the trial.” This has been generally held to mean rulings during the trial on evidentiary matters, matters of pleadings, and similar questions. Neither Peek v. Ayres Auto Supply, 155 Neb. 233, 51 N. W. 2d 387, nor Oertle v. Oertle, 146 Neb. 746, 21 N. W. 2d 447, nor any other previous Nebraska decision of *481which I am aware, support the rule announced in this case.
As stated in Peek, a workmen’s compensation case, no such alleged errors of law were presented for review. This court decided that case on the merits by a review of the evidence and the applicable statutes. In Oertle, a divorce case, the lack of a motion for new trial prevented the appellant from obtaining a review of the trial court’s refusal to allow the appellant to amend her petition and the ruling on an offer of testimony. It did not prevent a review of the decision of the trial court which, on trial de novo, was affirmed.
A change in a rule of practice should be made prospectively to save the rights of any litigant whose case has already been decided by the District Court.
McCown, J., joins in this dissent.